Opinion issued January19, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00756-CV
____________

MARIA PHUONG NGUYEN, M.D., Appellant

V.

WILLIAM SELFRIDGE, III AND MICHELLE SELFRIDGE,
INDIVIDUALLY AND AS REPRESENTATIVE OF CALEB LOGAN
SELFRIDGE, A MINOR DECEASED, Appellees




On Appeal from the 149th District Court
Brazoria County, Texas
Trial Court Cause No. 33556




MEMORANDUM OPINION
          Appellant has filed a motion to dismiss her appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Alcala.